DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in FIG. 4B, “252” should likely be replaced with “253”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is too short.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: in paragraph [25] it recites the “first shaped charge 111” twice and it recites the “first shaped charge 112” twice also.  The paragraph should be reviewed for typographical errors.  As a suggestion, “112” should likely be defined as “the second shaped charge”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 24 and 30-32 are rejected under 35 USC 102(a)(1) as being anticipated by Poulter (US 3,013,491).
Referring to claim 24: Poulter teaches an apparatus for containing a shaped charge comprising:
a first cylindrical half (lower half of 12) having a thru hole center 14, first end, second end, and at least one half conical cutout (lower half of 22) arrayed about the center adapted to hold a shaped charge 13 oriented to fire perpendicularly from the center axis (FIG. 2);
a second cylindrical half (upper half of 12) having a thru hole center 14, first end, second end, and at least one half conical cutout (upper half of 22) arrayed about the center adapted to hold a shaped charge 13 oriented to fire perpendicularly from the center axis; and
wherein the first cylindrical half is coupled to the second cylindrical half (FIG. 5).
Referring to claim 30: Poulter teaches a booster holder 32, having a substantially cylindrical shaped body and disposed partially within the second thru hole of the second cylindrical half (FIG. 1).
Referring to claim 31: Poulter teaches the at least one half conical cutout of the first cylindrical half combine with the at least one half conical cutout of the second cylindrical half to form at least one cutout 22 adapted to contain a shaped charge 13 oriented to perforate orthogonal to a center axis of a wellbore (Figs. 1, 2, and 5).
Referring to claim 32: Poulter teaches the at least one cutout is a plurality of cutouts (Figs. 2 and 5) arrayed to form a perforation plane orthogonal to a center axis of a wellbore.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 25 and 26 are rejected under 35 USC 103 as being unpatentable over Poulter, alone.
Referring to claims 25 and 26: Poulter teaches a threaded cylindrical interface at a protruding proximal end near the second cylindrical half wherein the threaded cylindrical interface has a common axis with the thru hole center axis (FIG. 1), further comprising a contact retainer nut 36 coupled to the threaded cylindrical interface.  Poulter does not specifically teach a threaded cylindrical interface at a protruding distal end of .
Allowable Subject Matter
Claims 27-29 would be allowable if rewritten to overcome the rejection(s) under 35 USC 112(b) or 35 USC 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sokolove et al. (US 2017/0191328 A1) Owen (US 4,354,433) also teach apparatuses for containing shaped charges oriented radially away from a central axis of the system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


21 October 2021